UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2012 GRAYBAR ELECTRIC COMPANY, INC. (Exact Name of Registrant as specified in Charter) New York (State or other jurisdiction of incorporation) 000-00255 (Commission File Number) 13-0794380 (I.R.S. Employer Identification No.) 34 North Meramec Avenue St. Louis, MO 63105 (Address of Principal Executive Offices) Registrant
